Fourth Court of Appeals
                                     San Antonio, Texas
                                                July 13, 2022

                                         No. 04-22-00387-CR

                        EX PARTE Franklin Jose Velasquez MARTINEZ

                           From the County Court, Kinney County, Texas
                                     Trial Court No. 10369CR
                            Honorable Roland Andrade, Judge Presiding


                                            ORDER
        Appellant timely filed a notice appeal from the trial court’s order denying his application

for a pre-trial writ of habeas corpus. See TEX. R. APP. P. 31.1. Under Rule 25.2(a)(2), the trial

court must enter a certification of the defendant’s right of appeal each time it enters a judgment

of guilt or “other appealable order” and the certification must be included in the clerk’s record.

TEX. R. APP. P. 25.2(a)(2).        Rule 25.2(a)(2) does not contain any language excluding a

defendant’s appeal of a pre-trial habeas ruling from these provisions. See id.; see also Ex parte

Matthews, 452 S.W.3d 8, 12 (Tex. App.—San Antonio 2014, no pet.) (noting denial of relief in

pre-conviction habeas corpus proceeding is immediately appealable “because the habeas

proceeding is in fact considered a separate criminal action, and the denial of relief marks the end

of the trial stage of that criminal action”).

        Accordingly, the trial court is ORDERED to promptly execute a written certification

showing the defendant has the right to appeal the denial of his pre-trial application for writ of

habeas corpus under Rule 25(a)(2). It is further ORDERED that the district clerk shall file a
supplemental clerk’s record containing the trial court’s certification of defendant’s right to

appeal no later than ten (10) days from the date of this order.




                                                     _________________________________
                                                     Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of July, 2022.



                                                     ___________________________________
                                                     Michael A. Cruz,
                                                     Clerk of Court